        Case 2:18-cv-00737-DMG-RAO Document 134 Filed 11/26/18 Page 1 of 2 Page ID #:1516



                  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                         Charles K. Verhoeven (Bar No. 170151)
                  2 charlesverhoeven@quinnemanuel.com
                         David A. Perlson (Bar No. 209502)
                  3 davidperlson@quinnemanuel.com
                         James Judah (Bar No. 257112)
                  4 jamesjudah@quinnemanuel.com
                    50 California Street, 22nd Floor
                  5 San Francisco, California 94111-4788
                    Telephone: (415) 875-6600
                  6 Facsimile: (415) 875-6700

                  7 Duane Lyons (Bar No. 125091)
                         duanelyons@quinnemanuel.com
                  8 865 South Figueroa Street, 10th Floor
                         Los Angeles, California 90017
                  9 Telephone: (213) 443-3000
                         Facsimile: (213) 443-3100
                10

                11 Attorneys for FARADAY&FUTURE, INC.

                12
                                                  UNITED STATES DISTRICT COURT
                13
                                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                14
                         FARADAY&FUTURE, INC.,                   CASE NO. 2:18-CV-00737-DMG
                15
                                     Plaintiff,                  DECLARATION OF JAMES D.
                16                                               JUDAH RE STATUS AS TO QUINN
                               vs.                               EMANUEL’S MOTION TO
                17                                               WITHDRAW AS COUNSEL
                         EVELOZCITY, INC.,
                18
                                     Defendant.
                19

                20

                21

                22

                23

                24

                25

                26
                27

                28

                                                                                Case No. 2:18-cv-00737-DMG
08273-00001/10550473.1                                                        DECLARATION OF JAMES D. JUDAH
        Case 2:18-cv-00737-DMG-RAO Document 134 Filed 11/26/18 Page 2 of 2 Page ID #:1517



                  1           I, James D. Judah, hereby declare as follows.
                  2           1.    I am a member of the bar of the State of California and a partner with
                  3 Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn Emanuel”), counsel for Plaintiff

                  4 Faraday&Future, Inc. (“FF”). I make this declaration of personal, firsthand

                  5 knowledge, and if called and sworn as a witness, I could and would testify

                  6 competently as follows.

                  7           2.    I submit this declaration in support of Quinn Emanuel’s Motion to
                  8 Withdraw as Counsel for FF and pursuant to the Court’s November 8, 2018 Order

                  9 Requiring Further Filing re Motion to Withdraw as Counsel for Plaintiff (the

                10 “Order”) requesting a declaration regarding the status of compliance with the Order.

                11            3.    As required by the Order, Quinn Emanuel has filed: (1) under seal and
                12 for in camera review, a declaration providing the confidential details of FF’s

                13 inability to comply with the terms of its engagement agreement with Quinn

                14 Emanuel; (2) a declaration from FF’s in-house counsel explaining the amount of

                15 time needed to locate substitute counsel; and (3) a proof of service indicating

                16 service of the Order on FF.

                17            4.     I declare under penalty of perjury under the laws of the State of
                18 California that the foregoing is true and correct.
                19

                20
                         DATED: November 26, 2018                /s James D. Judah
                                                                 James D. Judah
                21

                22

                23

                24

                25

                26
                27

                28

                                                                  -2-                  Case No. 2:18-cv-00737-DMG
08273-00001/10550473.1                                                               DECLARATION OF JAMES D. JUDAH
